MILL OPERATING AGREEMENT

BETWEEN:


QUEENSTAKE RESOURCES USA, INC.

AND:


GOLDEN EAGLE INTERNATIONAL, INC.








Davis LLP
Legal Advisors since 1892
Suite 200
304 Jarvis Street
Whitehorse, YT Y1A 2H2

--------------------------------------------------------------------------------

        THIS Agreement dated 14 October, 2008 is between:


QUEENSTAKE RESOURCES USA, INC.

(“Owner”)

AND


GOLDEN EAGLE INTERNATIONAL INC.

("Operator")


BACKGROUND

A.     The Owner is the owner of the lands and improvements situate at Jerritt
Canyon, Nevada consisting of a gold mine and mill complex (“Complex”) as shown
on Schedule 1.

B.     Part of the Complex are gold milling facilities, tailings facilities, a
laboratory and related facilities (“Premises”) which the Operator has agreed to
operate for a fee and for a share of profits from the operation of those
facilities.

C.     The Owner has agreed that the Operator may have possession of and operate
the Premises as shown on Schedule 2, which form part of the Complex, on the
terms and conditions set out below.


AGREEMENTS

        For good and valuable consideration, the receipt and sufficiency of
which each party acknowledges, the parties covenant and agree as follows:


PART 1

DEFINITIONS/SCHEDULES

1.1    Defined Terms. In this Agreement:

(a)        “Affiliate” of any of the parties means any corporation which is
Controlled by or which Controls that party or any other corporation Controlled
by, or which Controls, that corporation, whether the Control be direct or
indirect;


(b)        “Agreement” means this Operating Agreement and all its Schedules, as
amended from time to time; (c) “Building” means the buildings on Schedule 2 as
may be altered expanded, reduced or renovated from time to time;


(d)        “Complex” means the office and milling complex, including the Complex
Buildings and the Parking Facility, known as Jerritt Canyon Milling Facilities
located on the Land;


(e)        “Complex Buildings” means all the buildings, improvements and
facilities, including the Building, erected on the Land from time to time,
including, without limitation, all milling facilities, tailings facilities,
common areas and facilities, loading areas, garbage areas, parking areas, all
heating, ventilating, air conditioning and humidity control equipment and all
plumbing, wiring, and other systems, all as may be altered, expanded, reduced or
renovated from time to time;


(f)        “Complex Common Areas” means all common areas and facilities
furnished at or near the Complex, which are designated by the Owner from time to
time;


(g)        “Custom Milling Fee” shall be that fee per dry ton of ore agreed upon
by the Owner and the Operator chargeable to each ore provider for the milling,
processing and final extraction of metal doré;


(h)        “Engineer” means the Engineer from time to time named by the Owner
and agreed to by the Operator;


(i)        “Fee” means the fee set out in paragraph 5.2(a)(i);


(j)        “Hazardous Substance” means any substance which, when released into
the Complex or the Land or any part thereof, or into the natural environment, is
likely to cause, at any time, material harm or degradation to the Complex or the
Land or any part thereof, or to the natural environment or material risk to
human health, and includes, without limitation, any flammables, explosives,
radioactive materials, asbestos, polycholorinated biphenyls,
chlorofluorocarbons, hydro chlorofluorocarbons, urea formaldehyde foam
insulation, radon gas, chemicals known to cause cancer or other toxicity,
pollutants, contaminants, hazardous wastes, toxic substances or related
materials, petroleum and petroleum products, or any substance declared to be
hazardous or toxic or a pollutant, dangerous good, deleterious substance,
effluent, hazardous waste or special waste, or words of similar meaning under
any laws now or enacted in the future, which affect or apply to the Complex, the
Land, the Owner, the Operator, or any of them;


(k)             “Land” means the land indicated in Schedule 1;


(l)        “Mill” shall mean the Jerritt Canyon Milling Facilities located on
the Land;


(m)        “Net Profits” has the meaning in Schedule 3;


(n)        “Operations” has the meaning in Schedule 3;


(o)        “Operator’s Costs” means the costs incurred by the Operator in
carrying out Operations; for greater certainty, costs which are “Applicable
Costs and Deductions” in section 3.02 of Schedule 3 shall be included in
Operator’s Costs, and costs which are excluded from “Applicable Costs and
Deductions” in section 3.03 and 3.04 of Schedule 3 shall not form part of
“Operator’s Costs;"


(p)        “Owner” means the party described as such above and its successors
and assigns;


(q)        “Owner’s Representative” means the representative on the Premises in
accordance with section 7.2;


(r)        “Percentage Fee” means the percentage fee set out in paragraph
5.2(a)(ii);


(s)        “Product” has the meaning in Schedule 3 attached.


(t)        “Production Bonuses”shall mean those bonuses to compensate the
Operator as defined in paragraphs 5.2(a)(i)(iv and (v);


(u)        “QRL Financing” means the financing to be conducted by Queenstake
Resources Ltd. to raise minimum net proceeds to the Owner of $17,500,000 as a
condition precedent to completion of this Agreement;


(v)        “Term” means the period of time set out in Part 4;


(w)        “Unavoidable Delay” means a delay in performance of an act or
compliance with a covenant caused by any event beyond the reasonable control of
the party obligated to perform or comply, except a delay caused by lack of funds
or other financial reason;


(x)        “Year” means a period of 12 consecutive calendar months during the
Term ending on the last day of the financial year of the Owner, except that:


(i)        the first Year begins on the first day of the Term and ends on the
last day of the financial year of the Owner in which the first day of the Term
occurs, and may be a period less than 12 consecutive calendar months;


(ii)        the last Year begins on the first day of the financial year of the
Owner during which the last day of the Term occurs and ends on the last day of
the Term, and may be a period less than 12 consecutive calendar months; and


(iii)        if the Owner changes its financial year and gives notice to the
Operator of the first and last days of the new financial year, the period
between the last day of the old financial year and the last day of the new
financial year will be a Year and will be a period less than 12 consecutive
calendar months, and the next Year will follow consecutively.


1.2 Schedules. The following Schedules form part of this Mill Operating
Agreement:

  Schedule 1 — Plan of Premises
Schedule 2 — Site Plan of the Complex
Schedule 3 — Net Profits
Schedule 4 — Rules and Regulations
Schedule 5 – Promissory Note
Schedule 6 – Guaranty Agreement


--------------------------------------------------------------------------------


PART 2


CONDITIONS

2.1 Condition Precedent.  The respective obligations that each of the Owner and
Operator take to complete the transactions contemplated hereby and to give
effect to the Agreement will be subject to the fulfillment, or mutual waiver in
writing by each of the Owner and Operator, of the following condition (with the
exception of those costs incurred by the Operator prior to the effective date of
this Agreement, plus an Administrative Fee of 20% of those costs);


(a)         The Owner shall have completed the QRL Financing, and the net
proceeds thereof shall be available to the Owner at the commencement of the
Term.



PART 3


INTENT

3.1 Operating Agreement.  The Owner and Operator agree with each other that the
Operator shall have possession of the Premises and shall operate them for the
Term in accordance with the provisions of this Agreement.


3.2 The Relationship.  The Operator shall be an independent contractor of the
Owner and nothing in this Agreement shall create the relationship of agent or
partner between the parties.PART 4



PART 4


TERM

4.1 Entry for Operation.  The Owner grants to the Operator the right to enter
upon, occupy, and have possession of the Premises for the Term for the purpose
of operating them to mill precious metal bearing ores and the Operator accepts
the Premises and agrees to carry on Operations in the Premises and produce and
deliver Product, on and subject to the covenants, agreements, terms and
conditions of this Agreement.


4.2 Commencement of Term.  The Term of this Agreement is for five years, from
the later of the date of the signing of this Agreement and the date when the
condition precedent is met as defined in Paragraph 2.1 (a), for a period of 60
full months (notwithstanding any definitions of “Year” set out in paragraph
1.1(x)), thereafter; provided, however, if Owner is able to extend the life of
the mines within the Complex beyond the original five-year Term, then shall that
Term be extended by five years, or 60 full months, unless written notice to the
contrary is provided by either party to the other no later than 185 days prior
to the end of the first five-year Term.


4.3 Extension of Term.  If the Term commences on a day other than the first day
of a month, the Term will be extended by the period from the commencement date
of the Agreement to and including the last day of the month in which the
commencement date occurs.



PART 5


FEE AND PROFIT SHARE

5.1 Covenant to Pay Fee.  The Owner covenants to pay when due the Fee,
Percentage Fee and all other costs related to operations as defined in Paragraph
3.02 of Schedule 3, and other charges payable by it under this Agreement.


5.2 Fee and Percentage Fee.


(a)        During the Term, the Owner will pay to the Operator in U.S. dollars,
the aggregate of:


(i)         Fee of 8% of the Operator’s Costs, which shall include, but not be
limited to, all Applicable Costs and Deductions set out in paragraphs 3.02(a)(b)
and (c) of Schedule 3, but which shall exclude the Owner’s specific Applicable
Costs and Deductions set out in paragraphs 3.02(d)(i) through (vii) of Schedule
3 (however, electricity may be added by Owner into Operator’s Applicable Costs
and Deductions for purposes of this Fee of 8% within the first six months of the
Term of this Agreement) by, payable monthly in arrears with final settlement of
all costs within thirty days after the end of each calendar month; provided,
however, that Operator may invoice Owner immediately upon receipt of any invoice
for Costs associated with Operations and Owner agrees that the same will be paid
to Operator within 15 days of the date of receipt of that invoice; and


(ii)         A Percentage Fee (Profit Share) equal to 20% of the Net Profits for
the year as described in Schedule 3. The Percentage Fee will be payable (on a
cumulative basis) in consecutive monthly instalments in arrears within 30 days
after the end of each month, equal to the amount by which 20% of the Net Profits
for the period from the beginning of the Year to the end of the immediately
preceding month exceeds the amount of the instalments of Percentage Fee already
paid for the same year. If this amount is a negative amount the Owner, at its
discretion, can request the Operator to return funds equal to the negative
amount, or carry that amount over into the next year.


(iii)         Bonus Based on the Price of Gold.If during the term of this
Agreement the price of gold based on the Off Take Agreement between Owner and
its lender shall exceed $900 per troy ounce then the Operator shall be entitled
to an increase in the Custom Milling Fee of $2 per ton of ore processed to
produce the ounces sold at or above $900 per ounce. By the same token, for every
additional $50 per troy ounce that the price of gold reaches based on the Off
Take Agreement between the Owner and its lender (the next trigger price being at
or above $950 per troy ounce), then the Contractor shall be entitled to an
additional increase in the Custom Milling Fee of $2 per ton of ore processed to
be added to the previous $2 per ton increase for the first $50 increment.


(iv)        Cost Decrease Bonus.If during the Term of this Agreement, for any
quarter, the Operator is able to reduce the cost-per-ton of ore processed below
the currently projected cost-per-ton of $25, then the Operator shall be entitled
to 18% of the amount saved over each ton processed in addition to any Percentage
Fee to which the Operator is entitled for that calendar quarter, which Cost
Decrease Bonus shall then be payable within 30 days of the end of any given
calendar quarter.


(v)         Increase in Custom Milling Fee for Ore not in Stockpile on Ore Pads
at the Jerritt Canyon Mill. If the ore is not located at the stockpile, the
Operator will transport it to the crusher at a rate of $0.15 per ton mile, and
this rate shall be added to the Custom Milling Fee per ton paid to the Operator.
The actual cost of the foregoing shall form part of the Operating Costs and
shall be reimbursable to Operator.


5.3 Reports. (a) The Operator will deliver to the Owner daily mill operating
reports and daily assay reports in the form and detail required by the Owner
from time to time;


(a)         The Operator will deliver within 15 days after the end of each month
a report on the tons of ore processed each day, and a report on Applicable
Deductions and Operator’s Costs for the month in the form and detail required by
the Owner from time to time.



PART 6


RECORDS, BOOKS OF ACCOUNT AND AUDITS

6.1 Operator’s Records.


(a)         For the purpose of ascertaining the amount payable as the Percentage
Fee and permitting verification by the Owner, the Operator will keep on the
Premises, for a period of not less than three complete calendar years following
the end of each Year:


(i)         original or duplicate books and records showing all information
required to properly ascertain and verify assays, tons processed, Product
produced, Operator’s Cost and Applicable Deductions, including other
transactions on or from the Premises by the Operator and any other person
conducting business on or from the Premises; and


(b)         The Owner and the Owner’s authorized representatives may examine the
records of the Operator and all other persons conducting business on or from the
Premises during business hours at the Premises or at the Operator’s principal
office in Salt Lake City, Utah to check, ascertain, tabulate and verify Net
Profits, but the foregoing will not unreasonably interfere with the conduct of
the Operator’s business.


6.2 Audit of Operator’s Books by Owner.


(a)        In addition to its rights under paragraph 6.1, the Owner, and its
employees or consultants, at all times during business hours may audit the books
and records of the sales and other records of the Operator and all other persons
conducting business on or from the Premises necessary to verify Net Profits;
provided, however, that Owner shall give 48 hours notice of such an audit so
that the Operator may have necessary personnel present.


(b)         A report on the audit made by the Owner’s auditor or other
consultant from time to time will be final and binding upon all the parties to
this Agreement. If the auditor reports that the Operator’s records and
procedures were insufficient to permit an accurate determination of Net Profit
in any period, or if the Operator was not complying with the provisions of this
Agreement, the Operator will immediately take the necessary steps to remedy that
default.



PART 7


OWNER’S RESPONSIBILITIES

7.1 Calculation of Fee.  Within 30 days after the end of each month, based on
the Operator’s records and its own records, the Owner shall calculate:


(a)        the Operator’s Costs;


(b)        the Fee;


(c)        the Applicable Deductions;


(d)        the Net Profits; and


(e)        the Percentage Fee;


(f)        Any bonuses that are applicable.


  Then shall the Owner immediately pay the Fee, the Percentage Fee and any
applicable bonuses to the Operator and provide a statement of the Fees and
bonuses payable together with all calculations.


7.2 Owner’s Representatives. The Owner shall have the right, at its own cost, to
have on site a designated representative (who may be an officer) present on the
Premises at all times during Operations to observe Operations. The salary and
expenses of the Owner’s Representative shall be paid by the Owner and shall form
part of Applicable Deductions but not part of Operator’s Costs.



PART 8


USE OF PREMISES

8.1 Permitted Business.  The Operator will use the Premises solely for the
purpose of Operations and the Operator will not use the Premises or permit them
to be used for any other purpose without the Owner’s prior written consent.


8.2 Conduct of Operations.  The Operator will conduct Operations in accordance
with generally accepted industry standards for comparable operations in a
comparable operating environment.


8.3 Key Personnel of Operator.  The Operator agrees that during the Term the
Operator will employ Blane W. Wilson, Operator’s Chief Operating Officer, to
spend the majority of his time, (which shall be defined as in excess of 75% of
his time during the first 6 months of the Term of this Agreement and 60% of his
time thereafter during the Term of this Agreement; provided, however, that
Operator will always make Mr. Wilson reasonably available to the Jerritt Canyon
operation in good faith, on a best efforts basis, to ensure the success, highest
efficiency and proper functioning of the operation), managing the affairs of the
Operator as they pertain to the management of the Custom Milling business and
Operations on the Premises. The Operator represents that by entering into this
Agreement it is not breaching a similar covenant binding it to another person.


8.4 Operations by Operator. The Operator agrees to provide to the Owner services
associated with recommencing operations of, and operating, the Complex,
including, but not limited to the Jerritt Canyon Milling Facilities (the
“Mill”), in accordance with the time schedule agreed upon by the Owner and the
Operator from time-to-time, and the budget agreed upon by the Owner and the
Operator from time-to-time (the “Operations”). These services will include:


(a)        Planning and accompanying the Owner in all necessary discussions
with, as well as assisting the Owner in obtaining all necessary permits,
extensions of existing permits, licenses and authorizations from, the United
States Forest Service, the Nevada Division of Environmental Protection, and
other federal, state, and local agencies as necessary or appropriate.


(b)        Identifying and completing any necessary upgrades to, maintenance of,
or repairs to the Mill or Complex, or any portion thereof, in accordance with
industry standards, manufacturer’s recommendations and applicable regulations.


(c)        Hiring and retaining all necessary employees and supervisory
personnel to operate the Mill in accordance with industry standards and the
Mill’s specifications.


(d)        Operate the Mill to process ore from Newmont USA, Great Basin Gold,
and other companies (including ore from the Owner that is on ore pads at the
Mill at the time of the execution of this Agreement, and that it will produce
when it recommences mining operations) in accordance with industry standards and
applicable regulations.


(e)        Administer and account for the Mill’s operations, production,
deliveries, and, if requested by the Owner, sales in accordance with industry
standards and contractual regulations of which the Operator is actually aware.


(f)        Provide the Owner access to information necessary for its reporting
obligations under Canadian securities laws and its contractual obligations as
specifically requested by the Company during normal business hours and upon
reasonable notice.


(g)        Keep the Mill and the equipment, machinery, inventory, and other
assets contained therein free and clear from any liens and encumbrances
resulting from the Operations except to the extent such encumbrances arise in
the ordinary course of business without any fault of the Operator, are placed on
the assets by the Owner, or which liens the Operator disputes in good faith.


8.5 Safe, Efficient and Business-Like Operations.


(a)        Without limiting the generality of its other obligations under this
Agreement, the Operator will operate the Premises in a good, efficient and
business-like manner and will be responsible for transporting ore from the
stockpile to the crushers through the mill and for delivering Product to the
vault and tailings to the tailings pond;


(b)        As part of Operations, the Operator shall deposit all tailings
effluent to the tailings pond in accordance with applicable laws, permits, and
regulations, will treat all effluent and manage all tailings pond discharges to
meet applicable standards, all as part of Operations. The cost of the foregoing
shall form part of Operating Costs.



PART 9


USE OF COMPLEX COMMON AREAS

9.1 Non-exclusive Use.  The Operator and its officers, employees, customers and
other invitees, in common with others designated by the Owner, or otherwise
entitled, will have the non-exclusive license to use the Complex Common Areas
for the purposes from time- to-time permitted or designated by the Owner, acting
reasonably, but subject to the exclusive management and control of the Complex
Common Areas by the Owner.


9.2 Management and Control by Owner. The Owner has the exclusive right to manage
and control the Complex, and from time-to-time to establish, modify and enforce
reasonable rules and regulations regarding the use, maintenance and operation of
the Complex generally and more specifically with regard to environmental rules
and regulations, and the Operator, its officers, employees, customers and other
invitees will observe the rules and regulations in all respects.



PART 10


REPAIR

10.1 Operator’s Repair.  The Operator will at its cost, which will form part of
the Applicable Costs to be reimbursed by the Owner:


(a)        keep the Premises in good and substantial state of repair to the
standards of first class premises, including all Leasehold Improvements and all
furniture, equipment and other facilities (including, without limitation,
wiring, piping, lighting and plumbing fixtures, operating equipment and those
portions of the plumbing, sprinkler, heating, ventilating, air conditioning and
humidity control systems) located on, in, under, above or which directly serve
the Premises, including the structural elements of the Premises;


(b)        permit the Owner upon reasonable notice or at any time during an
emergency or perceived emergency to enter and examine the state of maintenance
and repair, and to perform at its cost such maintenance and repair as required
by the Owner, according to notice in writing, and leave the Premises in a good
and substantial state of repair as required above; and


(c)        if any part of the Complex, including, without limitation, structural
elements thereof and any part of the Complex Common Areas becomes damaged or
destroyed through the wilful act, negligence, or omission of the Operator or any
of its officers, employees, customers or other invitees, reimburse the Owner for
the cost of repairs or replacement promptly upon demand.


10.2 Termination in Event of Damage.


(a)        The Owner, by written notice to the Operator given within 60 days of
the occurrence of damage to the Complex, may terminate this Agreement:


(i)        if the Complex is damaged by any cause and in the reasonable opinion
of the Owner either cannot be repaired or rebuilt with reasonable diligence
within 120 days after the occurrence of the damage or the cost of repairing or
rebuilding it would exceed by more than $100,000 the proceeds of the Owner’s
insurance available for that purpose; or


(ii)        if the Premises are damaged by any cause and the damage is such that
the Premises or a substantial part of the Premises are rendered not reasonably
capable of use by the Operator for the conduct of its business and in the
reasonable opinion of the Owner cannot be repaired or rebuilt with reasonable
diligence by six months before the end of the Term.


(b)        The Operator, by written notice to the Owner given within 60 days of
the occurrence of the damage, may terminate this Agreement if the Premises are
damaged by any cause and the damage is such that the Premises or a substantial
part of the Premises are rendered not reasonably capable of use by the Operator
for the conduct of its business and in the reasonable opinion of the Owner
cannot be repaired or rebuilt with reasonable diligence by six months before the
end of the Term.


(c)        If this Agreement is terminated under either 0 or (b) above, neither
the Owner nor the Operator will be bound to repair and the Operator will deliver
up possession of the Premises to the Owner with reasonable speed but in any
event within 15 days after the giving of the notice of termination, and all Fees
and bonuses will be apportioned and paid to the date on which possession is
delivered up.


10.3 Certificate of Engineer.  If the Building or any other part of the Complex
is damaged and there is a dispute as to the length of time required to repair or
rebuild the Building or other part of the Complex, or as to the cost of
repairing or rebuilding the Building or other part of the Complex, or as to
whether the Premises or a substantial part of the Premises are rendered not
reasonably capable of use by the Operator for the conduct of its business or
have once again become capable of such use, the dispute will be settled, at a
cost to be included in Applicable Costs, by the Engineer and his certificate
will be conclusive.


10.4 Diligence and Quality.  All repairs to be done by either the Owner or the
Operator will be commenced as soon as reasonably practicable and completed
diligently and in a good and workmanlike manner.


10.5 Owner’s Approval.


(a)        Before commencing any repairs, replacements, maintenance, alteration,
decoration or improvements set out above, or elsewhere referred to in this
Agreement, which are reasonably estimated by the Operator to cost in excess of
$10,000 the Operator will obtain the Owner’s written approval and will, if
reasonably required by the Owner to do so, submit plans and specifications
therefor.


(b)        The Operator will not in any event make any alterations to the
structure of the Building or the structure of any other portion of the Complex
or to exterior walls or the mechanized systems of the Building or any other
portion of Complex or to the exterior appearance of the Building.


(c)        The Operator will supply the Owner with copies of all plans prepared
for the Operator for any work done to the Premises.


(d)        To the extent the repairs to be made by the Operator are covered by
the Operator’s insurance placed under paragraph 12.2, the assignment of those
funds will be governed by the provisions of that paragraph


10.6 Owner’s Right to do Operator’s Repair.  If the Operator refuses or neglects
to repair properly as required under this Part and to the reasonable
satisfaction of the Owner, the Owner may make such repairs without liability to
the Operator (except for damages resulting from the Owner’s negligence and the
negligence of other parties for whom the Owner is responsible in law) for any
loss or damage that may accrue to the Operator’s merchandise, fixtures, or other
property or to the Operator’s business by reason thereof, and upon completion
thereof, the Operator will pay the Owner’s actual reasonable costs in the
circumstances plus 8% of such costs, for making such repairs, immediately upon
presentation of an invoice for such costs.



PART 11


UTILITIES AND SERVICES — PREMISES

11.1 Utility and Service Charges.


11.2 The Owner will, at its own cost, provide electricity to the Premises. The
electric power bills shall be paid by the Owner, and shall form part of
Applicable Deductions but not part of Operator’s Costs; provided, however, that
electricity may be added by Owner, at its discretion, into Operator’s Applicable
Costs within the first six months of the Term of this Agreement as set out in
paragraph 5.2(a)(i) above.


(a)        The Operator will pay directly to the supplier, when due, all charges
for water and for all utilities separately metered and invoiced for the
Premises.


(b)        The Operator will pay when due all costs for all other utilities and
services provided to the Premises, such as cleaning and janitorial service (if
any), as part of Operator’s Cost.


11.2 Limitation of Liability.  The Owner will not be liable to the Operator in
damages or otherwise for an interruption or failure in the supply of electricity
or utilities or services to the Premises, unless that interruption is directly
attributable to a failure on the part of the Owner to pay Operating Cost
invoices in a timely manner as specified in this Agreement, and the Owner will
use diligent efforts to secure the re-supply of that utility or service.



PART 12


INSURANCE AND INDEMNITY

12.1 Owner's Insurance. The Owner will take out and keep in force:


(a)        all risks, property insurance on the Premises and comprehensive
boiler and machinery insurance on the equipment contained therein and owned by
the Owner (excluding any property required to be insured by the Operator), which
insurance will be endorsed to cover the gross value of the Premises, all in such
reasonable amounts and with reasonable deductibles as determined by the Owner,
having regard to the size, age and location of the Premises;


(b)        insurance against loss or damage of ore in the mill process and of
Product on the Premises; and (c) such other form or forms of insurance as the
Owner or any lender reasonably considers advisable.


        In spite of any contribution by the Operator to the cost of the Owner’s
insurance and the Owner’s covenants under paragraph 12.1, the Operator is not
relieved of any liability arising from or contributed to by its acts, fault,
negligence or omissions and no insurable interest is conferred on the Operator
under any policies of insurance carried by the Owner nor does the Operator have
a right to receive any proceeds thereunder.

12.2 Operator’s Insurance.  The Operator, at its expense, which expense will be
considered part of Operator’s Costs, will maintain, throughout the Term and any
period when it is in possession of all or any portion of the Premises, the
insurance (“Insurance”), which shall be any reasonable insurance that is
required by the Owner within the first fifteen (15) days after the signing of
this Agreement, to adequately cover any exposure that may exist in the Owner’s
estimation.


        The Insurance may contain the following:

(a)        commercial general liability insurance concerning the Premises and
the business conducted by the Operator and any other persons in or from the
Premises;


(b)        Workers’ Compensation Insurance to cover the Operator’s employees;


(c)        any other form of insurance and with whatever higher limits that the
Owner or any lender reasonably requires from time-to-time.


12.3 No Alienation of Proceeds.  Except as provided in this Agreement, the
Operator will not assign or otherwise alienate any proceeds of Insurance.


12.4 Operator’s Contractor’s Insurance.  The Operator will require any
contractor performing work on the Premises to carry and maintain, at no expense
to the Owner, comprehensive general liability insurance and other insurance in
amounts and on terms reasonably determined by the Owner and provide the Owner
with satisfactory proof of that insurance from time to time.


12.5 Acts Conflict With or Increase Insurance.


(a)        The Operator will not do, or omit to do, anything, or keep, use, sell
or offer for sale on or from the Premises anything that may contravene any of
the Owner’s policies of insurance relating to the Premises, or which will
prevent the Owner from procuring policies of insurance with companies acceptable
to the Owner. The Operator will pay all increases in premiums for any insurance
carried by the Owner insuring any part of the Complex, resulting from anything
done or omitted to be done on the Premises, whether or not the Owner has
consented to them. In determining whether increased premiums result from any of
those causes, a schedule issued by the organization making the insurance rate on
the Premises showing the various components of the rate will be conclusive
evidence of the several items and charges which make up the insurance rates
relating to the Complex and the Premises.


(b)        If the use or occupancy of the Premises causes an increase of premium
for any of the policies insuring the Premises or any part of the Complex above
the rate applicable for the least hazardous type of use or occupancy legally
permitted in the Premises, the Operator will pay the amount of the increase. The
Operator will also pay in that event any additional premium for rental income
insurance carried by the Owner for its protection against rent loss through an
insured risk. Bills for the increases and additional payments may be rendered by
the Owner to the Operator when the Owner elects, and will be payable by the
Operator when rendered.


(c)        The Operator will not do or permit to be done, or omit to do or
permit another person to omit to be done, any act which may render void or
voidable, or which may conflict with, the requirements of any policy or policies
of insurance relative to the Premises or the Complex, including any regulations
of fire insurance underwriters applicable to such policy or policies.


12.6 Operator’s Property at its Risk.  All property of the Operator kept or
stored in the Premises is at the risk of the Operator, but should be covered by
the reasonable Insurance referred to in paragraph 11.2 above.


12.7 Indemnification.


(a)        Each party shall indemnify the other party, its directors, officers,
employees, agents and attorneys, or affiliates (collectively “Indemnified
Participant”) from and against the entire amount of any Material Loss. A
“Material Loss” shall mean all costs, expenses, damages or liabilities,
including attorneys’ fees and other costs of litigation (either threatened or
pending) arising out of or based on a breach by a party (“Indemnifying
Participant”) of any representation, warranty or covenant contained in this
Agreement. A Material Loss shall not be deemed to have occurred until, in the
aggregate, an Indemnified Participant incurs losses, costs, damages or
liabilities in excess of $50,000 relating to breaches of warranties,
representations and covenants contained in this Agreement.


(b)        In particular, the Owner agrees that the Operator is an independent
contractor in all regards and does not acquire by this Agreement any other
status, such as, but not limited to, part-owner, partner, joint venture partner,
responsible party, or any other status other than independent contractor with
respect to any liability or responsibility resulting from any environmental
considerations such as, but not limited to, air, water and ground pollution or
contamination; hazardous materials handling; or other similar issues, that were
pre-existing conditions prior to this Agreement, and the Owner does hereby
specifically indemnify and hold the Contractor harmless for any such
pre-existing liabilities or responsibilities. However, the Operator agrees to be
liable and responsible for any of its acts or negligence attributable to the
Operator resulting from any environmental considerations, or other matters, with
respect to the Operations contemplated in this Agreement, and further agrees to
indemnify and hold the Owner harmless for any such acts or negligence on the
Operator’s part.


(c)        If any claim or demand is asserted against an Indemnified Participant
in respect of which such Indemnified Participant may be entitled to
indemnification under this Agreement, written notice of such claim or demand
shall promptly be given to the Indemnifying Participant. The Indemnifying
Participant shall have the right, but not the obligation, by notifying the
Indemnified Participant within 30 days after its receipt of the notice of the
claim or demand, to assume the entire control of (subject to the right of the
Indemnified Participant to participate, at the Indemnified Participant’s expense
and with counsel of the Indemnified Participant’s choice), the defense,
compromise, or settlement of the matter, including, at the Indemnifying
Participant’s expense, employment of counsel of the Indemnifying Participant’s
choice. Any damages to the assets or business of the Indemnified Participant
caused by a failure by the Indemnifying Participant to defend, compromise, or
settle a claim or demand in a reasonable and expeditious manner requested by the
Indemnified Participant, after the Indemnifying Participant has given notice
that it will assume control of the defense, compromise, or settlement of the
matter, shall be included in the damages for which the Indemnifying Participant
shall be obligated to indemnify the Indemnified Participant. Any settlement or
compromise of a matter by the Indemnifying Participant shall include a full
release of claims against the Indemnified Participant, which has arisen out of
the indemnified claim or demand.



PART 13


ASSIGNMENT AND SUBCONTRACTING

13.1 Owner’s Consent.  The Operator will not assign, mortgage, charge or
encumber this Agreement, in whole or in part, subcontract all or any part of
Operations, or enter into any other agreement regarding all or any part of the
Premises or permit them to be used by any other person (collectively
“Transfer”), without the prior written consent of the Owner, which consent may
be unreasonably withheld or delayed. Any Transfer made in violation of this
Part 13 will be void.


13.2 Corporate Ownership.


(a)        If after the date of execution of this Agreement shares either of the
Operator or of an Affiliate of the Operator which Controls the Operator are
transferred or disposed of by operation of law or otherwise, or issued or
redeemed, so as to result in a change in the Control of the Operator from the
person or persons holding Control on the date of execution of this Agreement or
if other steps are taken to accomplish a change of Control, the Operator will
promptly notify the Owner in writing of the change, which will be considered to
be an assignment of this Agreement to which this Part 13 applies; and whether or
not the Operator notifies the Owner, the Owner may terminate this Agreement
within 60 days after the Owner becomes aware of the change unless the Owner
previously had consented to the change. Any subsequent of change of Control will
similarly be subject to the prior written consent of the Owner. The Operator
will make available to the Owner or its lawful representative all corporate
books and records of the Operator and of any Affiliate of the Operator for
inspection at all reasonable times, to ascertain to the extent possible whether
there has been a change in Control.


(b)        Paragraph 12.2(a) immediately above will not apply to the Operator
if:


(i)        the Operator is a public corporation whose shares are listed for sale
on a recognized stock exchange, or on the Over-the-Counter Bulletin Board, in
United States; or


(ii)        the Operator is a private corporation which is Controlled by a
public corporation as defined in paragraph (i); so long as in each of the
foregoing provisions there continues to be a continuity of management policies
and practices of the Operator, in spite of any such change in Control.


13.3 Time to Complete Transfer.  If the Owner consents to a Transfer, the
Operator will have a period of 60 days thereafter to complete the Transfer, and
failing which, the Owner’s consent, at the Owner’s option, will be null and
void.


13.4 Remedy of the Operator.  The Owner will have no liability in connection
with any claims of any kind by the Operator or others as a result of the Owner’s
withholding or delay of consent to any Transfer and the Operator’s (or any other
person’s) only remedy in respect of the Owner’s withholding or delay of consent
will be to bring an application for a declaration that such transaction should
be allowed.


13.5 Assignment by Owner.  If the Owner sells or otherwise transfers an interest
in this Agreement, in whole or in part, to any unaffiliated party, to the extent
that the buyer or other party is responsible for compliance with the obligations
of the Owner under this Agreement, the Owner without further written agreement
will be released from all of its obligations in this Agreement.


13.6 Sale by Owner. If the Owner sells or otherwise transfers its interest in
the Complex or the Lands, or both, to an unaffiliated party, then the Owner may
without further written agreement be released from all of its obligations in
this Agreement subsequent to paying to the Operator a pro rata fee equal to the
remaining number of years in the Term, excluding any possible extensions,
multiplied by $3 million if during the first two years of the Term of this
Agreement, $2 million if during the next two years of the Term of this
Agreement, or $1.5 million if during the final year of the Term of this
Agreement, and by settling any and all costs that the Operator may incur as a
result of the termination, including, but not limited to, all severance costs
for Operator’s personnel associated with the Operation reasonably required by
law or contract .



PART 14


WASTE, GOVERNMENTAL AND ENVIRONMENTAL REGULATIONS

14.1 Governmental, Insurance Underwriters’ and Environmental Regulations. This
Part 14, and this Agreement in general, take into account that the Owner is
under certain existing permitting requirements, licenses, authorizations,
sanctions and orders from the United States Forest Service, the Nevada Division
of Environmental Protection, and other federal, state and local agencies. All
mention of Hazardous Substances, pollutants, contaminants and other potentially
harmful chemicals or substances, made in this Part 14, and in this Agreement in
general, is understood in light of the operating history of the Jerritt Canyon
Milling Facilities and the surrounding mines within the Complex, and the parties
agree that no liability for that previous history may be attributed to the
Operator. In addition, the parties acknowledge that the Operator is an
independent contractor to the Owner and as such does not incur general or
specific liability for the activities that would generally be considered the
Industry Standard for a mill with the characteristics of the Jerritt Canyon
Milling Facilities.


(a)        The Operator, at the Operator’s cost, which costs will be
attributable to Operator’s Costs, will comply with and cause all those under its
control to comply with the applicable requirements of all municipal, state,
federal and other governmental authorities now in force or which may hereafter
be in force, including without limitation, all laws and regulations pertaining
to the use, possession, control, discharge, removal, disposal and abatement of
Hazardous Substances and all other laws and regulations pertaining to the
Operator’s occupancy or use of the Premises and will observe in any occupancy
and use of the Premises all municipal by-laws and state and federal statutes and
regulations now in force or which may hereafter be in force, and will comply
with all regulations or orders made by fire insurance underwriters or by
authorities having jurisdiction. The provisions of this paragraph 14.1(a) will
survive the expiration or earlier termination of this Agreement.


(b)        The Owner may enter the Premises at any time or times, with as little
interference to the conduct of the Operator’s business as is reasonably
possible, to enable the Owner to inspect the Premises and to comply with or
cause the Operator to comply with any municipal by-law or state statute now or
in the future applicable to the Premises whether or not the application of the
by-law or statute to the Premises results from an act or omission of the Owner
or any other person.


(c)        If the Operator has knowledge, or has reasonable cause to believe
that any Hazardous Substance, other than those already known and permitted on
the Complex, has come to be located on, under or about the Premises, the
Operator will, upon discovery of the presence or suspected presence of Hazardous
Substance, give written notice of that condition to the Owner. Failure to
provide written notice within a reasonable time will be a default, permitting
the Owner to require that the Operator cure said default as expeditiously as
possible, but in any event within thirty days.


(d)        If the Owner, in its sole discretion, believes that the Premises or
the environment have become contaminated with any Hazardous Substance, other
than those already known and permitted, the Owner, in addition to its other
rights under this Agreement, may enter upon the Premises and obtain samples from
the Premises and under the Premises, for the purpose of analysing the same to
determine whether and to what extent the Premises or the environment have become
so contaminated.


(e)        Without limiting the above, the Operator will indemnify and save
harmless the Owner and its directors, officers and agents from and against any
and all claims, losses, liabilities, damages, costs and expenses, including
without limitation, legal fees, arising out of or in any way connected with the
use, manufacture, transportation storage, emission or disposal of Hazardous
Substances, other than those already known and permitted, by the Operator, its
agents or contractors, or any others under the control of the Operator, on,
under or about the Premises or elsewhere in the Complex including, without
limitation, the cost of any required or necessary repair, remediation or
detoxification and the preparation of any closure or other required plans in
connection with this Agreement. The indemnity obligations of the Operator under
this paragraph will survive any termination of this Agreement.



PART 15


ACCEPTANCE OF PREMISES

15.1 Acceptance of Premises.  The Operator hereby accepts the Premises, “as is”,
in their then existing condition. The Owner will not have any further obligation
to the Operator for defects or faults other than:


(a)        latent defects in the Premises which cannot be discovered on a
reasonable examination;


(b)        faults in structural elements relating to the Premises not caused by
the Operator’s act or negligence; and


(c)        those environmental defects that are known and permitted.


        If a dispute occurs as to whether or not a defect or fault exists, the
decision of the Engineer or other independent professional advisor appointed
mutual agreement between the Owner and the Operator will be final and binding
upon both parties.

15.2 No Representation.  The Operator acknowledges that there is no promise,
representation, warranty, or undertaking by, or binding upon, the Owner
concerning the condition or layout of, or the alterations, remodelling,
decoration or installation of improvements, equipment or fixtures in the
Premises or of the Complex, except as expressly contained in this Agreement, and
which has been agreed to and acknowledged with the Nevada Division of
Environmental Protection, and the taking of occupancy, subject always to the
provisions of paragraph 15.1, is conclusive evidence as against the Operator
that any representations by the Owner have been satisfied. Without limitation,
the Operator acknowledges that the Complex may not conform to the plan depicted
in Schedule 2.



PART 16


IMPROVEMENTS AND TRADE FIXTURES

16.1 Mill Process. The Operator shall not conduct any repairs to the Premises of
a capital nature or alter the mill process without the prior written consent of
the Owner, such consent not to be unreasonably withheld. Any request for consent
shall be in writing and contain the detail and information the Owner requires,
unless waived by the Owner’s Representative.


16.2 Title on Abandonment.  Without limiting any other rights of the Owner under
this paragraph Part 16, should the Operator abandon the Premises or should this
Agreement be terminated before the proper expiration of the Term due to a
default on the part of the Operator that has not been cured upon proper and
reasonable notice, and the allowance of a reasonable time to cure, then, as of
the moment of default by the Operator, all furnishings and furniture of the
Operator (whether or not attached in any manner to the Premises) will become and
be considered to be the property of the Owner without indemnity to the Operator
and as additional liquidated damages in respect of such default but without
prejudice to any other right or remedy of the Owner.


16.3 Operator to Discharge All Liens. The Operator will promptly pay all its
contractors, subcontractors and materialmen and do all things necessary to
ensure that no lien is claimed against the Premises or the Land or any other
part of the Complex or the Land and should a claim of lien be filed, the
Operator will cause it to be discharged or vacated at the Operator’s expense,
which expense shall be attributable as an Operator’s Cost, within seven days
after it is brought to the attention of the Operator or provide adequate
security for it to the extent approved by the Owner. The Owner may, but it is
not obligated to discharge the lien by paying the amount claimed to be due into
court, or by any other means available to the Owner, and the amount paid, plus
all costs, including without limitation, professional and legal fees incurred by
or on behalf of the Owner concerning the lien, plus any damages suffered by the
Owner as a result of the filing of the lien will be forthwith paid, on demand,
by the Operator.



PART 17


DEFAULT OF OPERATOR

17.1 Operator’s Default.  If:


(a)        the Operator ceases to carry on Operations for a period of seven or
more consecutive days or 15 days in any month, without sufficient justification
for such cessation;


(b)        the Operator fails to observe or perform any of its other obligations
under this Agreement and the Operator has not, within seven days after notice
from the Owner specifying the default, cured the default or, if the cure
reasonably requires a longer period, if the Operator has not commenced to cure
the default within the seven-day period and thereafter does not diligently
pursue the cure of such default;


(c)        the Operator or an agent of the Operator falsifies a report required
to be furnished to the Owner under this Agreement, unless such a falsification
is not known, or could not have been reasonably ascertained, by the Operator; or
the Owner, in addition to any other right or remedy, may do any or all of the
following:


(d)        Upon reasonable notice, re-enter and remove all persons and property
from the Premises and the property may be removed and stored in a public
warehouse or elsewhere at the cost of and for the account of the Operator,
without the Owner being guilty of trespass;


(e)        terminate this Agreement and all of the Operator’s rights under it;
and 17.2 Bankruptcy or Insolvency of Operator. (a) If:


(i)        any of the goods and chattels of the Operator on the Premises at any
time during the Term are seized or taken in execution or attachment by a
creditor of the Operator or the Operator receives a notice from one or more of
its secured creditors that the creditor(s) intend to realize on security located
at or upon the Premises;


(ii)        the Operator makes an assignment for the benefit of creditors or any
arrangement or compromise, or a bulk sale from the Premises other than a bulk
sale to an assignee or sublessee under an assignment or subAgreement which under
Part 13 was consented to;


(iii)        a receiver-manager is appointed to control the conduct of the
business of the Operator on or from the Premises;


(iv)        the Operator becomes bankrupt or insolvent or takes the benefit of
any law now or hereafter in force for bankrupt or insolvent debtors or files any
proposal or a notice of intention to file a proposal;


(v)        proceedings are instituted by the Operator or any other person for an
order for the winding-up of the Operator, or other termination of the corporate
existence of the Operator;


(vi)        without the written consent of the Owner, the Premises become and
remain vacant for a period of 10 days except as necessitated for the completion
of repairs or are used by any persons other than those entitled to use them
under the terms of this Agreement;


(vii)        without the written consent of the Owner, the Operator abandons or
attempts to abandon the Premises or sells or disposes of its goods or chattels
or removes any of them from the Premises; or


(viii)        any of the Operator’s assets on the Premises are taken under a
writ of execution, charge, debenture or other security instrument;


  then the Owner may re-enter and take possession of the Premises as though the
Operator or any other occupant of the Premises was holding over after the
expiration of the Term and this Agreement may, at its option be immediately
terminated by notice served upon the Operator at its principal business address
for such notices set out herein.


(b)        The Operator will immediately notify the Owner if it receives from
any of its secured creditors a bankruptcy notice or any legislation in amendment
or substitution therefor, advising the Operator that the secured creditor
intends to realize upon its security located on the Premises.


(c)        Unless the Owner expressly consents thereto, which the Owner is not
obliged to do, the Operator will not exercise any right to repudiate the
Agreement under the terms of a proposal filed under bankruptcy law or any
legislation in amendment or substitution therefor.


17.3 Owner may Perform Operator’s Obligations.  If the Operator fails to perform
an obligation of the Operator under this Agreement the Owner may perform the
obligation and for that purpose may enter on the Premises without notice and do
anything in respect of the Premises that the Owner considers necessary to cure
the default, the cost of which may be set-off against the Fee.


17.4 Damages.  If the Owner terminates this Agreement for any breach, then, in
addition to other remedies, it may recover from the Operator all damages it
incurs by reason of the breach including, without limitation, the cost of
recovering the Premises, professional and other legal fees.,



PART 18


REMEDIES OF OWNER AND OPERATOR AND WAIVER

18.1 Remedies Cumulative.  No exercise of a specific right or remedy by either
the Owner or by the Operator precludes either from, or prejudices either in,
exercising another right or pursuing another remedy or maintaining an action to
which either may otherwise be entitled either at law or in equity.


18.2 No Waiver.  The waiver by the Owner or the Operator of a breach of an
obligation in this Agreement will not be considered to be a waiver of a
subsequent breach of that obligation or another obligation. No obligation in
this Agreement will be considered to have been waived by the Owner or by the
Operator unless the waiver is in writing signed by the Owner or by the Operator,
as the case may be.


18.3 Injunctive Relief.  If the Owner or the Operator breaches or threatens to
breach any of the terms of this Agreement, the either party will have the right
to injunctive relief, as if no other remedies were provided for in this
Agreement.



PART 19


ACCESS BY OWNER

19.1 Right of Entry. The Owner and its agents may enter the Premises at all
reasonable times to examine them.



PART 20


OWNER’S COVENANTS AND OBLIGATIONS

20.1 Taxes.  Subject to Part 5, the Owner will pay all real property taxes
(including local improvement rates) that may be assessed by a lawful authority
against the Complex and the Land or either of them.


20.2 Quiet Enjoyment.  Subject to the observance and performance by the Operator
of all of its obligations under this Agreement, the Operator may use and possess
the Premises, in accordance with the provisions of this Agreement, for the Term,
without interference by the Owner, or any other party claiming by, through or
under the Owner, except as otherwise provided in this Agreement.


20.3 Loan from the Owner to the Operator. Not later than five calendar days
after the time the Owner or its parent corporation successfully receives
sufficient funding to enable the Owner to make a positive production decision
regarding the Jerritt Canyon Milling Facilities, the amount of $500,000 will be
loaned to the Operator to be repaid by the Operator pursuant to the promissory
note attached hereto as Schedule 5.



PART 21


DISPUTE RESOLUTION.

21.1 Mechanism for Resolving Disputes Under this Agreement. All disputes arising
under or in connection with this Agreement that cannot be resolved by agreement
among the Participants shall be submitted for mediation. Senior officers of each
of the parties shall meet in person for no less than two hours to discuss in
good faith a resolution of such dispute, controversy or claim within 15 days of
a request by the other party. The parties agree that if the senior officers of
the parties are unable to resolve any disagreement or dispute arising hereunder,
either party may submit the Dispute to JAMS, Inc. (www.jamsadr.com and
949-224-1810, “JAMS”) in Reno, Nevada, or its successor, for mediation, and if
the matter is not resolved through mediation, then it shall be submitted to
JAMS, or its successor, for final and binding arbitration. Either party may
commence mediation by providing to JAMS and the other party a written request
for mediation, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with JAMS and with one another in
selecting a mediator from JAMS’ panel of neutrals, and in scheduling the
mediation proceedings promptly, not later than 20 days after such request for
mediation. The parties covenant that they will participate in the mediation in
good faith, and that they will share equally in its costs. All offers, promises,
conduct and statements, whether oral or written, made in the course of the
mediation by any of the parties, their agents, employees, experts and attorneys,
and by the mediator or any JAMS employees, are confidential, privileged and
inadmissible for any purpose, including impeachment, in any arbitration or other
proceeding involving the parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation. Either party may
initiate arbitration with respect to the matters submitted to mediation by
filing a written demand for arbitration at any time following the initial
mediation session or 45 days after the date of filing the written request for
mediation, whichever occurs first. The mediation may continue after the
commencement of arbitration if the parties so desire. Unless otherwise agreed by
the parties, the mediator shall be disqualified from serving as arbitrator in
the case. The provisions of this Clause may be enforced by any Court of
competent jurisdiction, and the party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys’ fees, to be paid
by the party against whom enforcement is ordered.



PART 22


GUARANTY BY QUEENSTAKE RESOURCES, LTD.

22.1 Queenstake Resources, Ltd.‘s Guaranty. Queenstake Resources, Ltd. is the
parent corporation of Queenstake Resources USA, Ltd., the Owner, and as such is
providing the Operator a Guaranty of Owner’s performance of all of the terms and
conditions of this Agreement. That Guaranty is attached to this Agreement as
Schedule 6, Guaranty Agreement.



PART 23


MISCELLANEOUS

23.1 No Partnership. The Owner does not in any way or for any purpose become a
partner of, or joint venturer or a member of a joint enterprise with, the
Operator.


23.2 Unavoidable Delay.


(a)        If the performance of any act required under this Agreement to be
performed by a party hereto is affected by Unavoidable Delay then:


(i)        if the act is to be performed on or at a specified day or time then
the day or time for performance will be extended to a day or time after the
Unavoidable Delay ceases which is reasonable having regard to the nature of both
the act and the Unavoidable Delay; or


(ii)        if the act is to be performed within a specified period of time that
period will be extended from the time the Unavoidable Delay ceases to affect the
performance for a period equal to the amount of that specified period which
occurred during the period of Unavoidable Delay.


(b)        The party obligated to do or perform such act or thing will not be
considered to have committed a default until the expiration of such time as so
extended.


(c)        Each party will when so delayed promptly notify the other of the
occurrence of the Unavoidable Delay with an estimate of its expected duration.


23.3 Partial Invalidity.  If a term, covenant or condition of this Agreement or
the application thereof to any person or circumstances is held to any extent
invalid or unenforceable, the remainder of this Agreement or the application of
the term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable will not be affected.


23.4 Joint and Several Liability  If two or more individuals, corporations,
partnerships or other business associations compose the Operator, Owner or the
Indemnifier, if any, the liability of each individual, corporation, partnership
or other business association to pay damages and perform all other obligations
of the Operator or Owner under this Agreement is joint and several. If the
Operator, Owner or the Indemnifier, if any, is a partnership or other business
association the members of which are by virtue of statute or general law subject
to personal liability, the liability of each member is joint and several.


23.5 Registration.  The Operator will not register this Agreement and the Owner
is not obliged to deliver this Agreement in registrable form. If the Owner
requires this Agreement to be registered, the Operator will at its sole cost and
expense, which expense will be attributable as an Operator’s Cost, immediately
attend to the registration of the Agreement.


23.6 Attorneys’ Fees. If any action at law, in equity or for arbitration is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party will be entitled to that party’s reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which it may be
entitled.


23.7 Notice.


(a)        Any notice or other communication required or permitted to be given
under this Agreement will be in writing unless otherwise specified and will be
considered to have been given if delivered by hand, transmitted by facsimile
transmission or mailed by prepaid registered post, to the address or facsimile
transmission number of the party set out below:


(i)        if to the Owner:


  Queenstake Resources, Ltd.
#490 688 West Hastings Street,
Vancouver BC V6B 1P1
Attention: Graham C. Dickson
Fax No: 604 688 9426


(ii)        if to the Operator:


  Golden Eagle International Inc.
9661 S. 700 E.
Salt Lake City, Utah 84070
Attention: Terry C. Turner
Fax No: 801 619 1747


  or to such other address or facsimile transmission number as a party may
specify by notice given as set out above.


(b)        Notice or other communication will be considered to have been
received:


(i)        if delivered by hand during business hours, upon receipt by a
responsible representative of the receiver, and if not delivered during business
hours, upon the commencement of business on the next business day;


(ii)        if sent by facsimile transmission during business hours, upon the
sender receiving confirmation of the transmission, and if not sent during
business hours, upon the commencement of business on the next business day; and


(iii)        if mailed by prepaid registered post in Canada, upon the fifth
business day following posting, except that, in the case of a disruption or an
impending or threatened disruption in the postal service, every notice or
communication will be delivered by hand or sent by facsimile transmission.


(c)        In this Agreement, whenever a notice provision refers to “days”, it
will be considered to refer to “business days” and “business day” or “business
days” will mean a day or days which are not a Saturday or defined as a
“holiday.”


23.8 No Modification.  No representations, understandings or agreements have
been made or relied upon in the making of this Agreement other than those
specifically set out in this Agreement. This Agreement may only be modified in
writing signed by the party against whom the modification is enforceable.


23.9 Successors and Assigns.  This Agreement binds and benefits the parties and
their respective heirs, executors, administrators, successors and assigns. No
rights, however, benefit an assignee of the Operator unless under Part 13 the
assignment was consented to by the Owner.


23.10 Number and Gender.  The necessary grammatical changes required to make the
provisions of this Agreement apply in the plural sense where the Operator
comprises more than one entity and to corporations, associations, partnerships,
or individuals, males or females, in all cases will be assumed as though in each
case fully expressed.


23.11 Headings and Captions.  The table of contents, part numbers, part
headings, paragraph numbers and paragraph headings are inserted for convenience
of reference only and are not to be considered when interpreting this Agreement.


23.12 Obligations as Covenants.  Each obligation of the Owner or the Operator in
this Agreement, even though not expressed as a covenant, is considered to be a
covenant for all purposes.


23.13 Expropriation.  If at any time during the Term all or any part of the
Premises is acquired or expropriated by any expropriating authority, then the
Owner may, at its option, terminate this Agreement as of the date of such
expropriation and the Operator will have no claim against the Owner for damages
or for any reason whatsoever


23.14 Entire Agreement.  This Agreement contains all the representations,
warranties, covenants, agreements, conditions and understandings between the
Owner and the Operator concerning the Premises or the subject matter of this
Agreement.


23.15 Time is of the Essence. Time will be of the essence.


23.16 Governing Law. This Agreement will be interpreted under and is governed by
the laws of Nevada


TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement on
this 14th day of October, 2008.

QUEENSTAKE RESOURCES USA, INC.


By: /s/ Graham C. Dickson
——————————————
Graham C. Dickson, President & CEO


GOLDEN EAGLE INTERNATIONAL, INC


By: /s/ Terry C. Turner
——————————————
Terry C. Turner, President & CEO


--------------------------------------------------------------------------------


SCHEDULE 1


PLAN OF PREMISES

[ge_jerrit.gif]



--------------------------------------------------------------------------------


SCHEDULE 2


SITE PLAN OF THE COMPLEX

[ge_siteplan.gif]



--------------------------------------------------------------------------------


SCHEDULE 3


NET PROFITS


INTERPRETATION


1.01 DEFINITIONS

For the purposes of this Schedule 3, unless the context otherwise requires, the
following words and phrases shall have the following respective meanings:

“Agreed Accounting Reserve” means such accounting reserves established by the
Operator to meet special or unique circumstances relating to the Operations as
Owner and Operator may agree.

“Assets” includes any supplies, tools, equipment, machinery, plant, buildings,
improvements, appliances, and/or ancillary facilities and development acquired
to carry out the Operations, the cost of which has been in whole or in part
deducted or included for deduction in determining Net Profit hereunder.

“Applicable Costs and Deductions” means the aggregate amount of costs and
deductions available hereunder and determined in accordance with the provisions
hereof for deduction against Gross Revenues for the purpose of determining Net
Profit, and calculated as the Fee as set out in paragraph 5.2(a)(i) in the Mill
Operating Agreement, to the extent that the same have not been deducted or
recouped under any agreement with Owner or an Affiliated Party of Owner until
deducted in full, all as contemplated in this Schedule.

“Determination Period” means that portion of a Fiscal Year..

“Fair Value Amount” has the meaning given in section 9.02.

“Good Mining Practices” means mineral processing, environmental, financial, and
other practices which meet the standard of best industry practices in comparable
circumstances and operating environments.

“Gross Revenues” means the aggregate of:

(a)        revenues received by the Operator from Operations;


(b)        revenues received by the Operator from the disposition of any Asset;
and


(c)         those values, revenues, proceeds, money, payments, income and
benefits considered or determined by this Schedule to have been received by the
Operator or required by this Schedule to be included in the determination of
Gross Revenues;


all as herein contemplated.

“Net Profit” shall be calculated for each Fiscal Year and means the aggregate
Gross Revenues for such Fiscal Year less, to the extent permitted hereunder,
Applicable Deductions.

“Non-arm’s Length Person” means an Affiliated Party of the Operator or any other
person, including a contractor, who does not act in his own separate interest or
on an arm’s length basis with the Operator or any Affiliated Party of the
Operator, whether or not such other person might otherwise be considered to be
at arm’s length with the Operator.

“Non-arm’s Length Transaction” has the meaning given in section 9.01.

“Operations” means mineral processing, assaying, laboratory and metallurgical
work, and any other activity to produce Product carried out by or for the
Operator in accordance with the Agreement.

“Product” means gold doré bars produced from the Premises and delivered to the
vault at the Premises.

“Yearend” means the end of a Fiscal Year.


1.02 TERMS DEFINED IN OPERATING AGREEMENT APPLICABLE

Those terms defined in the Operating Agreement shall have the same meanings
herein as in the Operating Agreement, save only as may be otherwise provided in
this Schedule or required by the context in which such defined term is used in
this Schedule.


1.03 SCHEDULE PREVAILS IN CONFLICT

In the event of conflict or inconsistency between any of the provisions of this
Schedule and the Operating Agreement, the provisions of this Schedule shall
prevail in that order of priority insofar as the determination or payment of the
Percentage Fee is concerned.


1.04 ACCOUNTING/FINANCIAL PRACTICES APPLICABLE

To the extent that such practices are not inconsistent with the provisions of
this Schedule and the Operating Agreement, all calculations and computations
shall be applied consistently and in accordance with U.S. accounting and
financial practices in the mining industry.


2. GROSS REVENUES


2.01 APPLICABILITY OF ARTICLE

The provisions of this Article are not all-inclusive with respect to the
determination of Gross Revenues and shall not limit or be construed to limit the
applicability of the other provisions of this Schedule.


2.02 GROSS REVENUES

Without limiting the generality of the definition of “Gross Revenues” contained
herein, the following shall be included as Gross Revenues:

(a)        the sum of Thirty-Eight ($38.00) per dry ton for the Owner’s ore
processed on the Premises and converted into and delivered to the Owner as
Product;


(b)        the amount per ton agreed to by the Owner and the Operator as a
Custom Milling Fee chargeable to any other person or entity in connection with
custom milling of other ore;


(c)        any proceeds or financial benefit received or considered to be
received as required herein; and


(d)        such other proceeds, money, payments, revenues, income or benefits as
are contemplated to be included as Gross Revenues in this Schedule, and in
paragraph 5.2(a)(i) through (v) of the Mill Operating Agreement.



3.    APPLICABLE COSTS AND DEDUCTIONS


3.01 APPLICABILITY OF ARTICLE

The provisions of this Article are not all-inclusive with respect to the
determination of Applicable Costs and Deductions and shall not limit or be
construed to limit the applicability of the other provisions of this Schedule.


3.02 APPLICABLE COSTS AND DEDUCTIONS

The following shall be deductible as Applicable Costs and Deductions:

(a)        all reasonable direct operating costs paid by the Operator in
carrying out Operations during the Term;


(b)        an amount to depreciate capital costs paid by the Owner during the
Term for the purpose of sustaining or replacing any Assets reasonably required
to carry on the Operations at an annual rate that will depreciate the capital
over the expected life of the Asset, but in no case longer than 10 years;


(c)         all insurance costs incurred by the Operator regarding Operations
during the Term, and particularly those insurance costs referred to in paragraph
12.2 of the Agreement.


(d)         The following costs incurred by the Owner in relation to the
Premises and/or Operations:


(i)         electricity;


(ii)         premiums for property insurance in relation to the Premises;


(iii)        premiums for Product insurance;


(iv)        environmental labour;


(v)        security labour;


(vi)        property taxes;


(vii)         the cost of maintaining an Owner’s representative on the Premises
at all time;


(e)        Operator’s 8% Fee described in paragraph 5.2(a)(i) of the Mill
Operating Agreement.



3.03 NO AMORTIZATION OR OTHER NON-CASH ITEM

Except as provided in section 3.02, no allowance or deduction will be made or
permitted hereunder as Applicable Deductions for any amortization, depreciation
or other indirect or non-cash item.


3.04 EXPENDITURES NOT ALLOWED

No deductions shall be made or provided for hereunder as Applicable Deductions
for any expenditures, costs, losses or payments made or incurred:

(a)         that are of a general corporate nature or to the extent that they
are not directly related to the carrying out of Operations,


(b)        that are not directly related to carrying out Operations including,
without limitation, and any costs related to visits to the Premises for
informational, promotional or other similar purposes not involving the direct
performance of Operations;


(c)        with respect to arranging for, obtaining or maintaining of any
funding or financing related to carrying out Operations, including, without
limitation, any interest on any debt of any nature or kind (including, without
limitation, interest on any overdraft, loan, credit facility, mortgage, charge,
advance, capital Operating Agreement, debenture or bond), finder’s or other fee,
bonus, or repayment;


(d)        with respect to income tax or any tax, assessment or levy determined
with respect to the acquisition or use of any Asset that is able to be recouped
by the payee, directly or indirectly;


(e)         with respect to any salary, bonuses, payments, reimbursements or
fringe benefits paid or payable to any employee carrying out Operations
hereunder which are excessive and inconsistent with Good Mining Practices; or


(f)         with respect to the purchase of Assets, materials or supplies to
replace similar items lost, damaged or destroyed by an event not in the ordinary
course of operations or business, or from normal wear and tear, not covered by
insurance.



3.05 APPLICABLE DEDUCTIONS “POOL” NOT INDIVIDUAL

It is further acknowledged that the Applicable Deductions are a single “pool”
established solely for the determination of the Net Profits.


3.06 COMPLETE RECORDS; SUBSTANTIATION OF CLAIMED DEDUCTIONS

The Operator shall be responsible for maintaining full and accurate books and
accounts relating to all information required to substantiate the calculation of
Net Profit, and if Applicable Deductions relating to any part of the Operations
(including, without limitation, charges by or expenses incurred by a contractor)
are in question the Operator shall deliver to Owner such details as Owner may
reasonably consider necessary or appropriate to substantiate the same or
withdraw the same from claimed Applicable Deductions.


4. NET PROFIT


4.01 QUANTUM OF NET PROFIT

The Percentage Fee shall be equal to twenty percent (20%) of the Net Profit
derived from the Operations as determined in accordance with the provisions of
this Schedule.


5. DETERMINATION AND PAYMENT OF ROYALTY


5.01 DETERMINATION OF PAYMENTS

Commencing with the quarter of the Fiscal Year in which the Operator commences
commercial production from the Production Operating Agreement, the amount of Net
Profit shall be calculated and reported quarterly by the Operator as at the end
of each quarter for the period commencing at the beginning of the relevant
Fiscal Year and ending at the end of such quarter (the “Determination Period).
This amount will be reconciled with the monthly payments made to that date.


5.05 DISPUTE OF PAYMENT

(a)         Any payment of the Percentage Fee and/or the determination thereof,
including amounts determined under commingling or use of Asset procedures, may,
in whole or in part, be disputed by Operator delivering to the Owner a notice
accordingly within thirty (30) days after the date of receipt of the audited
financial statements for such Fiscal Year referred to in section 5. Such notice
shall set forth a summary of the dispute.


(b)              If a dispute referred to in paragraph (a) cannot be resolved
between the Operator and Owner within thirty (30) days after receipt of said
notice, it shall be submitted to and finally decided by arbitration pursuant to
the Operating Agreement, the provisions of which shall be applicable, mutatis
mutandis, save that costs relating to such dispute shall be paid by Owner unless
the award of such arbitration is in favour of Owner and increases the quantum so
disputed by five percent (5%) or more where the amounts so disputed are in the
aggregate less than $500,000 or by two percent (2%) or more where the amounts so
disputed are in the aggregate more than $500,000, in which event the Operator
shall pay such costs (which costs shall not be considered to be Applicable
Deductions or be otherwise deductible by the Operator hereunder).



5.06 PAYMENT FINAL

If Operator does not dispute a payment of the Percentage Fee within the thirty
(30) days set forth in section 5.05, the relevant Yearend amounts and the
Percentage Fee paid with respect to the Fiscal Year to which they relate shall
be final.


6. REPORTS, CERTIFICATES, RECORDS AND INSPECTION


6.01 CERTIFICATE FOR EACH OF FIRST THREE QUARTERS

(a)        Within forty-five (45) days after the end of each of the first three
(3) quarters of a Fiscal Year the Owner shall deliver to the Operator the
certificate of a senior financial officer of the Owner or of a party appointed
under the Operating Agreement setting forth for the Determination Period:


(i)         the Owner’s best estimate of the aggregate amount of Applicable
Deductions available for deduction and the Gross Revenues received or considered
or determined hereunder to have been received during the Determination Period;
and


(ii)        the amount of Net Profits and Operating Costs payable with respect
to such Determination Period.


(b)        A certificate referred to in paragraph (a) shall contain a detailed
summary of the calculation of each of said amounts and a statement to the effect
that the information contained therein is, to the best knowledge and belief of
the signatory, accurate and said amounts have been calculated in accordance with
the provisions hereof.



6.02 YEAREND REPORTS

Within forty five (45) days after each Yearend and as of the date of such
Yearend, the following shall be delivered by the Owner to the Operator:

(a)         on or before making the Yearend payment of the Fee to Operator for
the relevant Fiscal Year, a certificate of a senior financial officer of the
Owner or of a party appointed under the Operating Agreement setting forth:


(i)        the aggregate amount of Applicable Deductions available for deduction
at such Yearend;


(ii)        the Gross Revenues received or considered or determined hereunder to
have been received during the relevant Fiscal Year;


(iii)         the amount of Percentage Fee payable with respect to the relevant
Fiscal Year; and


(iv)        a detailed summary of the calculation of each of said amounts. Such
amounts shall be determined from the independently audited figures for the
Operations for the Fiscal Year referred to in paragraph (c) of this section 6.02
and said certificate shall so state;


(b)        a report relating to Product produced during the relevant Fiscal Year
(reporting separately upon each saleable component of the Product) and setting
forth in summary form: nature, composition, quantity and average grade of
Product produced;


(c)        a report on acquisition, use and disposition of Assets during the
period of Operations and after Operations have ceased.



6.03 SEPARATE ACCOUNTS AND RECORDS FOR OPERATIONS

The Operator will maintain separate accounts and records relating to Operations
and shall not combine the same with any other accounts or records.


6.04 ACCESS TO RECORDS BY OWNER

During reasonable business hours and on prior notice to the Operator, Owner
shall have complete and unrestricted access to review the accounts and records
of the Operator relating to Operations and Assets (including supporting
materials) and the right to make copies and to audit any of the same at Owner’s
cost. The Operator will instruct its employees and auditors to co-operate in any
such review or audit, including making available working papers.


6.05 INSPECTION

A representative of Owner who is:

(a)         an employee or professional advisor of Owner and authorized in
writing by any officer of the Owner, or


(b)        authorized by Owner and acceptable to the Operator, acting
reasonably,


may, at reasonable times and at his or her own risk and expense, enter upon the
Premises and other lands and premises to which the Operator controls access to
inspect and observe the activities of the Operator relating to the Premises,
including procedures relevant to the determination of Net Profits, and examine
equipment and facilities, data and Product resulting from Operations, including
any off-site facilities that are involved in the Operations, and collect samples
of materials, including any rock, ore, Product, tailings, and any other
materials that may be relevant to the determination of Net Profits.


7. OPERATIONS


7.01 STOCKPILING OF MATERIALS

The Operator shall not maintain any quantity of ore in excess of the quantity
that is consistent with Good Mining Practices.


7.02 USE OF CONTRACTORS

It is acknowledged that some parts of Operations may be carried out by one or
more third party contractors, but so doing shall require the consent of the
Owner and shall in no way relieve the Operator from any of its responsibilities,
obligations or liabilities hereunder or in any way lessen any of the same.


7.03 THIRD PARTY SUPERVISOR REQUIRES CONSENT

No third party (other than a senior employee of the Operator) shall be placed in
a position of being generally responsible for or supervising the carrying on of
Operations, save with prior written consent of Owner, which consent may be
arbitrarily refused or may be conditional upon such third party agreeing to be
bound by such terms as Owner may require.

--------------------------------------------------------------------------------


8. COMMINGLING OF MINERALS


8.01 ACKNOWLEDGEMENT OF POTENTIAL BENEFIT

The parties acknowledge that there may arise circumstances where it is to the
advantage of both the Operator and Owner that ore from the Complex be commingled
with ores or mineral-bearing substances originating from a mining property
outside the Complex. This Article 8 sets out provisions with respect to such
commingling.


8.02 ACCOUNTING AND OPERATIONAL PROCEDURES

In circumstances contemplated in section 8.01, Owner and the Operator agree to
co-operate in reaching accounting and operational procedures to: (i) determine
the effect of the commingling, in an equitable and cost-effective manner, in
accordance with Good Mining Practices. Without limiting the matters for which
accounting and operational procedures are required, the following shall be
included: the determination of quantities, grade and processing/recovery
characteristics of the respective materials; the right to inspect and/or audit
adherence to procedures and/or the results of any determinations made under
them; the respective costs of treatment; the right to be present during the
implementation of any procedures; the assumption of and payment for usage and/or
capital costs of the Assets to be used; the priority of materials originating
from the Premises and the right to displace any other materials; the payment and
allocation of any additional capital or operating costs; and the ownership of
any added facilities, machinery or equipment.


8.03 NO COMMINGLING WITHOUT CONSENT

(a)        Notwithstanding the provisions of sections 8.01 and 8.02, until such
time as Minerals from the Premises have become Product hereunder and the value
of the Product as determined in accordance with this Schedule and the Mill
Operating Agreement has been accounted for in Gross Revenues hereunder, it is
specifically understood and agreed that no minerals or mineral-bearing
substances originating from any mining property other than the Premises will be
commingled with or in any way combined with any Minerals extracted from the
Premises for treatment, processing, transportation, marketing or any other
purpose, including custom milling, unless Owner has given its consent to such
commingling including the accounting and operational procedures related thereto
as required by section 8.02, which consent shall not be unreasonably withheld.


(b)        In addition to any other reason for withholding consent, Owner may
withhold the consent required under paragraph (a) if it considers that the
proposed accounting and operational procedures do not provide for equitable and
cost-effective practices and Good Mining Practices and the procedures fail to
conform to the principle that the Premises and the other mining property each
shall bear and have allocated to it its proportionate part of expenditures,
including capital costs, relating to the bringing of such operation into
commercial production and thereafter operating the same, and shall have
allocated to each of them the proportionate part of the revenues realized from
such single operation, all as determined in accordance with the provisions set
out in this Schedule (provided that in making any allocation, effect shall be
given to the tonnages, grade and processing/recovery characteristics of Minerals
removed from the Premises and minerals and mineral-bearing substances removed
from the other mining property, and to any special charges relating particularly
to these and to concentrates or other products derived therefrom).



8.04 COMMINGLING WHERE MINERALS OWNED BY NON-ARM’S LENGTH PERSON

If Minerals from the Premises are commingled with minerals owned in whole or in
part by a Non-arm’s Length Person, in addition to the requirements set out in
this Article 8, the provisions of Article 9 shall apply.


8.05 COMMINGLING AND THE USE OF ASSETS

If Assets are used in commingling, the provisions relating to the use of Assets
as set out in Article 9 shall apply.


8.06 INSPECTION AND AUDITING PROCEDURES

In accordance with sections 6.05 and 6.06, the accounting and operational
procedures referred to in this Article 8 and Article 6 shall include inspection
and auditing procedures, including Owner’s right to collect samples and to be
represented at operations like weighing, sampling, and assaying and to receive a
cut of materials that are assayed or analyzed. Such inspection and auditing
procedures shall apply to Operations and to the other mining property.


8.07 AMENDMENT OF PROCEDURES OR ARRANGEMENTS

Any procedures or arrangements agreed to between the Operator and Owner under
this Article, this Schedule 3 and the Mill Operating Agreement shall not be
amended or altered save with the prior written consent of both parties. If
either party wishes to amend any such procedures or arrangements it shall by
notice so advise the other party hereto giving particulars of and reasons for
such proposed amendments. If the parties fail to reach agreement on the proposed
amendments within thirty (30) days after such notice, the party proposing the
amendments may refer the matter to arbitration pursuant to Article 10 and the
procedures and amendments shall be amended accordingly. Any revision of the
procedures or arrangements shall not be used to retroactively adjust a royalty
payment.


8.08 NO OVER-RIDE

In the event of a conflict or inconsistency between the procedures or
arrangements agreed to between Owner and the Operator under this Article 8 or
any other provision of this Schedule, the provisions of this Schedule shall
prevail to the extent of the conflict or inconsistency.


9. NON-ARM’S LENGTH TRANSACTIONS AND VALUE DETERMINATION


9.01 NON-ARM’S LENGTH TRANSACTIONS

“Non-arm’s Length Transaction” means:

(a)         the acquisition or rendering of any supplies, materials, equipment,
machinery or services from or by a Non-arm’s Length Person, or transfer to or
from Operations of supplies, materials, equipment, machinery, or services of any
nature or kind whatsoever by the Operator from or to a project that is not part
of Operations but in which the Operator or a Non-arm’s Length Person has an
interest, direct or indirect;


(b)         the sale, assignment or other transfer in whole or in part of any
Asset to a Non-arm’s Length Person or to a project in which the Operator has an
interest but that is not part of Operations, to the extent to which the Assets
are not used for Operations;


(c)        the use of any Asset by the Operator or a Non-arm’s Length Person on
a non-continuing basis for purposes other than carrying out Operations;


(d)         the commingling of ores from the Complex with minerals owned in
whole or in part by a Non-arm’s Length Person;



9.02 ADJUSTMENT OF APPLICABLE DEDUCTIONS

(a)        For the purposes of calculating the amount of Net Profit hereunder in
the event of a Non-arm’s Length Transaction, the Operator shall report as
Applicable Deductions, as applicable, an amount (the “Fair Value Amount”) that
reflects the reasonable value that would have applied as of the date of the
transaction for a sale or other disposition, Operating Agreement, acquisition,
retention, rendering, transfer or use, if such transaction had been negotiated
between parties at arm’s length after taking into account all pertinent and
relevant information and circumstances (including, without limitation, then
current market conditions relating to materials, products, assets or services
the same as or similar to such materials, Assets or services; terms of similar
agreements between arm’s length parties with respect to similar materials,
products, assets or services in similar quantities for delivery over similar
periods of time; and the present value of the potential revenue stream related
to the Asset).


(b)         If the actual consideration paid by the Operator for materials or
services or Assets for use in Operations in a Non-arm’s Length Transaction is
less than the Fair Value Amount, then the Operator shall decrease the amount
reported as Applicable Deductions to reflect the actual consideration paid.



9.03 OPERATOR TO INFORM OWNER OF NON-ARM’S LENGTH TRANSACTIONS

The     Operator shall by notice annually inform Owner of any Non-arm’s Length
Transaction, any other party involved and its relationship to the Operator or
Affiliated Party of the Operator (if any), the nature of the transaction, the
actual amount of any consideration paid or received (if any), the Fair Value
Amount and the basis upon which the Fair Value Amount were determined.


10. DISPUTES AND ARBITRATION


10.01 DISPUTES SUBJECT TO ARBITRATION/OPERATING AGREEMENT PROVISIONS APPLICABLE

Disputes relating to the reasonableness of the withholding of consent by Owner
(except for the withholding of consent relating to commingling and use of
Assets, such disputes to be settled as provided herein, the determination of Net
Profit, the inclusion of any amount in the determination of Gross Revenues, the
deductibility of any expenditure as an Available Deduction and/or the
determination of the Percentage Fee payable shall be decided by arbitration
carried out in accordance with the provisions the Operating Agreement (the
provisions being applicable, mutatis mutandis), provided that unless otherwise
provided in this Schedule the costs of such arbitration shall be apportioned as
the award may set forth.


10.02 SPECIAL CONSIDERATIONS FOR DISPUTE ON COMMINGLING OR USE OF ASSETS

A dispute relating to the inability of the Operator and Owner to agree upon
procedures and arrangements relating to proposed or current commingling or use
of Assets or amendments to such procedures and arrangements, shall be decided by
arbitration and the following provisions shall be applicable:

(a)         the arbitrators shall, without limitation, consider procedures
relating to those matters, including those procedures described herein;


(b)         the Operator shall propose the procedures that it considers
appropriate and Owner may propose alternative procedures and/or deliver comments
on such proposed procedures, either in writing or orally before the arbitrators,
it being required that copies of all written materials be delivered to each of
the arbitrators and to the other party hereto at least thirty (30) days before
any arbitration hearing is held;


(c)         the materials submitted pursuant to paragraph (b) of this section
shall be considered by the arbitrators who may, if they consider it appropriate
engage, as a cost of the arbitration, the services of an independent consultant
or adviser to advise them on any of the matters before them;


(d)         if, when considered with the principles of equitable and
cost-effective practices and Good Mining Practices, and the principles set out
herein, the procedures proposed by the Operator are:


(i)         found to be consistent with such principles and practices, Owner
shall be considered to have given its consent hereunder and such procedures
shall be binding upon the parties hereto; or


(ii)        in any material way found not to be consistent with such principles
and practices, the arbitrators shall reject such procedures and Owner shall be
considered to have reasonably withheld its consent hereunder, provided however,
that the Operator shall in no way be prevented or inhibited from again
requesting such consent, in which event the same or substantially similar
procedures shall not be proposed by the Operator and shall be applicable,
mutatis mutandis; or


(iii)        found not to be consistent with such principles and practices in
what the arbitrators view as a non-material way, the arbitration award shall set
forth amendments thereto that are considered necessary or appropriate to make
such procedures equitable and cost-effective and in keeping with Good Mining
Practices and Owner shall be considered to have given its consent hereunder and
such procedures, as so amended, shall be binding upon the parties hereto.



11. NOTICE AND PAYMENT


11.01 GIVING AND RECEIPT OF NOTICE

Any notice or other delivery to Owner or the Operator may be given or delivered
as set forth in the Operating Agreement, the provisions of which shall be
applicable, mutatis mutandis.


11.02 PAYMENT OF PERCENTAGE FEE

Payment of the Percentage Fee shall be made in accordance with the Operating
Agreement and by wire transfer. If, as an absolute last resort, payment is made
by check, such payment shall be considered to have been made upon the date it
would be deemed to have been received under the Operating Agreement as if it
were a notice.

--------------------------------------------------------------------------------


SCHEDULE 4


RULES AND REGULATIONS

1.    Notice of Accident, Defects.

(a)        The Operator will give immediate notice to the Owner in case of fire
or accident in the Premises or of defects therein or to any fixtures or
equipment therein.


2.    Emergency Contacts.

(a)         The Operator will provide the Owner with the names, addresses and
telephone numbers of two authorized employees of the Operator who may be
contacted by the Owner if an emergency relative to the Premises arises.


3.    Hours of Operation.

(a)        The hours of operation of the Complex and of the Premises are: 24
Hours a day 365 days per year. 4.Permits, Licences. (a) The Operator alone will
be responsible for obtaining from the appropriate governmental authorities or
other regulatory body having jurisdiction whatever permits, licences or
approvals may be necessary for the operation of the Operator’s business.


5.     Further Rules and Regulations.

(a)         For the general benefit and welfare of the Complex and the Operators
therein, the Owner may amend these rules and regulations, by alteration or
addition, and such amended rules and regulations will be binding on the
Operator.


--------------------------------------------------------------------------------


SCHEDULE 5


UNSECURED PROMISSORY NOTE

$500,000

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

"Principal Amount" "Maturity Date"

        FOR VALUE RECEIVED, Golden Eagle International, Inc., a Colorado
corporation whose address is 9661 South 700 East, Salt Lake City, Utah
84070-3557 (the “Obligor”), promises to pay to the order of Queenstake Resources
USA Inc., (whose address is 490 688 W. Hastings Street, Vancouver, BC, Canada)
(the “Holder”) (or at such other place as Holder shall designate in writing), in
lawful money of the United States of America, the Principal Amount set forth
above at such times and on such terms and conditions as are set forth herein.

1.        Term. This Note shall mature and be payable on the Maturity Date set
forth above.


2.         No Interest. No interest will accrue on the Principal Amount. If the
Principal Amount is not paid when due or if any other event of default occurs
and the Holder declares such default, interest will accrue thereon at the rate
of 1.5% per month until paid.


3.         Prepayments. The Obligor may prepay the entire outstanding
indebtedness to Holder at any time, or may from time to time make partial
prepayments on the outstanding principal balance of this Note. All prepayments
may be made without penalty. No partial prepayments shall excuse, delay or
reduce any other payments due under this Note thereafter. Notwithstanding the
foregoing, the Obligor shall prepay the amounts due hereunder by paying to the
Holder 60 equal monthly payments over the term of the Mill Operating Agreement
between the Obligor and the Holder dated October 9, 2008 from Obligor’s share of
Net Profit as defined in that Agreement.


4.         Applicable Law. The provisions of this Note will be construed in
accordance with the laws of the State of Nevada.


5.        Reimbursement of Collection Costs. The Obligor agrees to reimburse
Holder for all reasonable costs, including reasonable attorneys’ fees, incurred
to collect this Note if not paid when due.


6.         Event of Default. The occurrence of any one of the following events
shall constitute an Event of Default hereunder:


A.        The Obligor shall fail to pay any amount due hereunder within seven
days after written notice of such failure by Holder.


B.        The Obligor shall commence a voluntary case under the federal
bankruptcy laws, shall seek to take advantage of any insolvency laws, shall make
an assignment for the benefit of creditors, shall apply for, consent to or
acquiesce in the appointment of, or taking possession by, a trustee, receiver,
custodian or similar official or agent for itself or any substantial part of its
property, or shall take any action authorizing or seeking to effect any of the
foregoing.


C.        Not in limitation of any other right under any other agreement or at
law or in equity, if any Event of Default hereunder shall have occurred, the
Holder hereof may, upon notice to the Obligor declare all obligations under this
Note to be, and thereupon the same shall become, immediately due and payable by
the Obligor without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by Imperial.


7.            Waivers; Other Matters.


A.        The Obligor and all endorsers hereof hereby waive presentment, demand,
protest, notice of protest, notice of dishonor and all other forms of demand and
notice concerning this Note and consent to each and every extension or
postponement of the time of payment or other indulgence with respect to this
Note. No delay or omission by the Holder or other holder hereof in exercising
any right or power hereunder shall operate as a waiver of such right or power,
and a waiver on one occasion shall not be construed as a waiver or a bar to the
exercise of any right on any other occasion. Any provision in this Note which is
prohibited by law shall be ineffective to the extent of such prohibition without
invalidating any other provision hereof.


B.        The rights and remedies of the Holder of this Note as provided in this
Note, and any other agreements shall be cumulative and concurrent, and may be
pursued at the sole discretion of the Holder. The failure to exercise any such
right or remedy shall in no event be construed as a waiver or release of said
rights or remedies or of the right to exercise them at any time later.


C.        The Obligor irrevocably consents that any legal action or proceeding
against it, under, arising out of or in any manner relating to this Note, may be
brought in the federal courts located in Nevada. The Obligor, by execution and
delivery of this Note, expressly and irrevocably consents and submits to the
personal jurisdiction of any of such courts in any such action or proceeding.
The Obligor further irrevocably consents to the service of any complaint,
summons, notice or other process relating to any such action or proceeding by
delivery thereof to it by hand, or by nationally recognized overnight courier
service, or by certified mail, return receipt requested, delivered or addressed
as set forth below. The Obligor hereby expressly and irrevocably waives any
claim or defense in any such action or proceeding based on any alleged lack of
personal jurisdiction, improper venue or forum non conveniens or any similar
basis.


8.        Notices. Any notice, request, demand, consent, approval or other
communication required or permitted hereunder shall be in writing and if
delivered by registered or certified United States mail, postage prepaid, return
receipt requested or by commercial courier service, to the Holder at the address
listed above, which shall be conclusively presumed to have been duly given,
whether or not the Holder actually receives such notice.


GOLDEN EAGLE INTERNATIONAL, INC.


By: /s/     
——————————————
Terry C. Turner, President


SCHEDULE 6

GUARANTY AGREEMENT

1.        The undersigned Queenstake Resources, Ltd., a Canadian corporation,
whose address is #490 688 West Hastings Street, Vancouver, BC, V6B 1P1, Canada
(“Guarantor”), has requested Golden Eagle International, Inc., a Colorado
corporation (“Operator”) to perform services for and accept certain obligations
of Queenstake Resources USA Inc. (the “Company” or “Owner”), as evidenced by
that certain Mill Operating Agreement (“Agreement”) dated October 9,
2008executed by the Company/Owner and the Operator.


2.        In order to induce the Operator to enter into the Agreement and to
perform its obligations thereunder, and to accept the Company’s promise to
perform its obligations thereunder, and in consideration thereof and of other
good and valuable consideration, the receipt of which is hereby acknowledged,
the Guarantor hereby unconditionally guarantees to the Operator the due and
punctual performance and payment, and not just the collectability of any and all
amounts due and owing to the Operator pursuant to the Agreement, of all of the
Company’s obligations under the Agreement and all amounts due and owing to the
Operator pursuant thereto when such performance or payment is due, whether at
maturity, by acceleration or otherwise, all at the times and places and at the
rate described in, and otherwise according to the Agreement. Guarantor hereby
unconditionally guarantees to the Operator the punctual and faithful performance
by the Company of all duties, agreements and obligations of the Company
contained in the Agreement. Without limiting the generality of the foregoing,
Guarantor is aware of all of the provisions contained in the Agreement.


3.         This Guaranty Agreement is irrevocable, unconditional and absolute
guaranty of payment and performance independent of the obligations of the
Company. This Guaranty Agreement shall continue in full force and effect as to
all obligations contracted for or incurred before revocation, if any should
occur, and as to them the Operator shall have the rights provided by this
Guaranty Agreement as if no revocation had occurred. Any renewal, extension or
increase in the rate of any such obligation, whether made before or after
revocation, shall constitute an obligation contracted for or incurred before
revocation. If for any reason any duty, agreement or obligation of the Company
contained in the Agreement shall not be performed or observed by the Company, or
if any amounts or any part thereof payable under or in connection with the
Agreement shall not be paid promptly when due and payable, the Guarantor will
promptly perform or cause to be performed each of such duties, agreements and
obligations. The Guarantor will forthwith pay such amounts to the Operator,
whether or not absolute or contingent, liquidated or unliquidated, determined or
undetermined, or whether or not the Company may be liable jointly with others,
or whether or not recovery may be or hereafter become barred by any statute of
limitation or otherwise be or become unenforceable hereafter, regardless of any
defense or setoff or counterclaim which the Company or the Guarantor may have or
assert, and regardless of whether the Contractor, or anyone on the Contractor’s
behalf, shall have instituted any suit, action or proceeding or taken any other
steps to enforce any rights against the Company or any other person, or any
collateral at any time securing the Agreement, to compel any such performance or
to collect all or part of any such amounts either pursuant to the provisions of
the Agreement or at law or in equity, and regardless of any other condition or
contingency.


4.         The Guarantor’s obligations hereunder shall not be affected by (i)
any defect in the genuineness, validity, regularity, or enforcement of the
Agreement or the indebtedness evidenced thereby, or any other related
instrument, document, obligation, transaction or matter (herein called a
“Related Matter”), (ii) any action or delay or failure to take action by the
Operator under or with respect to the Agreement or any Related Matter, (iii) the
occurrence, or failure to give notice thereof, of any event of default under the
Agreement, (iv) any sale or other disposition of all or substantially all of the
assets of the Company or any merger, consolidation or amalgamation to which the
Company may be a party, whether with or without the consent of the Operator, (v)
any assignment or transfer in whole or in part of the Agreement, whether with or
without notice to the Guarantor, (vi) any future dealings between the Company
and the Operator (including future loans or extensions of credit, secured or
unsecured), (vii) the bankruptcy, insolvency, reorganization relief afforded to
the Company pursuant to the present or future provisions of the Bankruptcy
Reform Act of 1978 or any successor thereto, or any other state or federal
statute or by the decision of any court, (viii) the acceptance by the Operator
of any additional guaranty, (ix) any present or future law or order of any
government or agency thereof purporting to reduce, amend or otherwise affect the
indebtedness evidenced by the Agreement or any obligations of the Company, or
(x) any other matter, whether similar or dissimilar to the foregoing.


5.         The Guarantor hereby agrees that, without notice to or consent from
the Guarantor, and without affecting the Guarantor’s obligations hereunder, (i)
the Agreement may from time to time be extended, or renewed or its terms
(including the terms of payment of principal and interest) otherwise modified,
(ii) any of the provisions of the Agreement may be amended or any requirement
thereof or default thereunder waived or any departure therefrom consented to or
any other forbearance or indulgence exercised with respect thereto, (iii) any
collateral now or hereafter securing the Agreement may be exchanged,
substituted, realized upon, released, compromised, extended or otherwise dealt
with or disposed of, (iv) the Operator may release any surety or other guarantor
of the Agreement, and (v) the Operator may apply payments from the Company or
the Guarantor to any liability on the Agreement, whether it be interest,
principal, prepayment premiums, late charges, or any other sums guaranteed
hereunder.


6.         The Guarantor hereby waives (i) notice of acceptance of this Guaranty
Agreement and notice of the making of any loans under the Agreement, (ii)
diligence, presentment, demand of payment and protest, and (iii) all notices,
whether to the Guarantor or any other persons including, without limitation,
notice of nonpayment, dishonor, protest, occurrence of any event of default
under the Agreement, intent to accelerate, notice of any of the matters referred
to in this Guaranty Agreement or of any other matter relating to the Agreement
or any other Related Matter, and all demands whatsoever, (iv) any defense
provided by any antideficiency judgment statute, and (v) the benefit of all
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms of this Guaranty Agreement including without
limitation any right to exhaustion of any security for the Agreement prior to
any action hereunder, the Guarantor’s obligations under this Guaranty Agreement
shall not be affected by any circumstances, whether or not referred to herein,
which might otherwise constitute a legal or equitable discharge of a guarantor
or surety.


7.         In the event that the Guarantor shall advance or become obligated to
pay any sums pursuant hereto, the amount of such sums and of such indebtedness
shall at all times be subordinate as to lien, time of payment and in all other
respects to the amounts owing to the Operator under the Agreement. The Guarantor
shall have no right to participate in any way in the Agreement. The Guarantor
hereby waives any claims, rights, or remedies which such the Guarantor may now
have or hereafter acquire against the Company that arises hereunder and/or from
the performance by any Guarantor hereunder including, without limitation, any
claims, remedies or rights of subrogation, reimbursements, exoneration,
indemnification, and/or participation in any claim, right or remedy of the
Operator against the Company or any security which the Operator now has or
hereafter acquires, whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise.


8.       


(a)        No delay or failure of the Operator in exercising any right hereunder
shall affect such right, nor shall any single or partial exercise of any right
preclude any further exercise thereof. No modification or waiver of any
provision of this Guaranty Agreement shall be effective unless in writing signed
by the Operator and then only in the specific instance and for the specific
purpose for which given. The Operator’s rights and remedies under this Guaranty
Agreement shall be cumulative.


(b)        The Guarantor shall pay all costs of the Operator, whether suit is
brought or not (including reasonable attorney fees and all costs of suit,
whether in courts of original jurisdiction, or in courts of appellate
jurisdiction, or through Bankruptcy Court or other legal proceedings), in case
the unpaid principal sum of the Agreement, or any payment of sums due under the
Agreement or under this Guaranty Agreement is not paid when due.


(c)         All notices or other communications required or permitted under this
Guaranty Agreement shall be in writing and may be delivered by hand, mailed by
first class mail, confirmed facsimile, or sent by Federal Express, and addressed
as set forth in the first paragraph above. Changes in the respective addresses
to which such notices may be directed may be made from time to time by either
party by notice to the other party. Notice given by confirmed facsimile shall be
effective the business day following receipt of such confirmation. Notice given
by mail shall be deemed given and received three days after it is deposited with
the United States Postal Service postage prepaid. Notice given by Federal
Express shall be deemed given and received when it is delivered to the recipient
by Federal Express.


(d)        This Guaranty Agreement shall bind the heirs, personal
representatives, successors and assigns (including any successors or assigns by
merger, consolidation, sale of assets or other transfer of any kind) of the
Guarantor and shall inure to the benefit of the Contractor and all subsequent
beneficiaries of the Agreement. The Guarantor shall not assign the Guarantor’s
obligations under this Guaranty Agreement without the Contractor’s written
consent which the Contractor may withhold in its sole discretion. This Guaranty
Agreement is a general guaranty, not a special guaranty.


(e)         The law of the State of Nevada shall govern the validity,
interpretation, construction, and performance of this Guaranty Agreement. The
Guarantor hereby irrevocably submits to the jurisdiction of any state or federal
court sitting in or encompassing the State of Nevada in any action or proceeding
brought to enforce or otherwise arising out of or relating to this Guaranty
Agreement and hereby waives any claim that such forum is an inconvenient forum.


9.        This Guaranty Agreement shall remain in full force and effect until
the indebtedness under the Agreement shall have been paid in full; except that
this Guaranty Agreement shall continue to be effective or be reinstated, as the
case may be, if any payment or property or part thereof must be returned by the
Operator under the insolvency, bankruptcy or reorganization of the Company or
any other guarantor, or otherwise.


10.        This Guaranty Agreement shall be a continuing guaranty and shall be
binding upon the Guarantor regardless of how long before or after the date
hereof any liability was or is incurred. This Guaranty Agreement shall survive
the Operator’s right to demand payment on the Agreement and shall remain
effective until said obligation is paid in full. In the event this Guaranty
Agreement is preceded or followed by any other agreement of suretyship or
guaranty by the Guarantor, all shall be deemed to be cumulative and the
obligations of the Guarantor hereunder shall be in addition to those stated in
any other suretyship or guaranty agreement.


11.         The invalidity of any provision of this Guaranty Agreement shall not
affect the validity of the remaining provisions of this Guaranty Agreement. This
Guaranty Agreement shall be construed as if it had been drafted by both the
Guarantor and the Operator. The Guarantor hereby waives any right it might
otherwise have to have this Guaranty Agreement construed in favor of the
Guarantor.


12.        The undersigned signatory personally and individually represents and
warrants to the Operator that this Guaranty Agreement has been approved by the
Guarantor and all required corporate formalities for such approval have been
validly and legally taken.


IN WITNESS WHEREOF, the Guarantor has caused this Guaranty Agreement to be duly
sealed and signed this 14th day of October, 2008.

"GUARANTOR"
QUEENSTAKE RESOURCES, LTD.


By: /s/ Graham C. Dickson
——————————————
Graham C. Dickson
President


BACK TO 8-K [ge_8kjan1508.htm]